DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Claims 1-2, 4-7, 9-11, 13-16, and 19-22 are currently pending and examined below.  Claims 1 and 10 have been amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s argument filed 08/18/2022 on pages 6-7 regarding claim rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendment and argument filed 09/27/2022 on pages 7-13 regarding claim rejections under 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 depends on claim 3, but claim 3 is cancelled.  Claim 6 should be updated to depend on claim 1.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lian (US 9568995 B1), in view of Swiderski (US 20170355378 A1), and in view of Othmezouri et al. (US 20120143488 A1; hereinafter Othmezouri).

Regarding claims 1 and 10, Lian discloses:
A remote driving apparatus (Figs. 2-3 - system 100) and method, comprising: 
a transceiver (Figs. 1-4 - network 106), a memory, a processor, and a computer program (Figs. 1-4 – server 108) stored on the memory and operable on the processor, 
wherein the processor, when running the computer program, is configured to: 
control the transceiver to receive a driving instruction (control information sent to automobile 102 in Figs. 2-4) sent by a simulated cockpit (Figs. 2-4 - HMD 104, display device 112, interactive controls 110), wherein the driving instruction is collected by a motion collector (Figs. 2-4 - interactive controls 110) in the simulated cockpit according to a motion of a user (Figs. 2-4 - i.e. user 202’s interaction with the interactive controls 110); and 
control the transceiver to send the driving instruction to an unmanned vehicle (Figs. 2-4 – control information sent to automobile 102) corresponding to the simulated cockpit, so as to enable the unmanned vehicle to travel according to the driving instruction (Fig. 2-4 – i.e. network 106 sends control information from HMD 104, display device 112, and interactive controls 110 to automobile 102; col. 5, lines 41-46); 
the processor is further configured to: 
control the transceiver to receive traveling data (driving information from automobile 102 to network 106, Figs. 2-4) sent by the unmanned vehicle; and 
wherein the processor is further configured to: 
perform a data analysis on the traveling data (acquire various information regarding the automobile 102 at a given time, such as speed, driving direction, brake force, engine running mode, battery level, power consumption, air temperature within automobile, and/or any other information regarding automobile 102; col. 4, line 59-col. 5, line 16); and 
prompt the user to control the unmanned vehicle through the simulated cockpit (facilitates the user 202 to manipulate an automobile 102 through a VR environment in real-time; col. 4, line 59-col. 5, line 16).

While Lian discloses the user to control the unmanned vehicle through the simulated cockpit, Lian does not specifically disclose to determine that the user is not in the cockpit, and if not, prompt the user to control the vehicle through the cockpit and to perform a data analysis on the traveling data to determine whether the vehicle is currently traveling normally:
determine that the user is not in the simulated cockpit, wherein the processor is further configured to: 
perform a data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally; and 
if not, prompt the user to control the unmanned vehicle through the simulated cockpit; 
wherein performing the data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally comprises at least one of the following: determining whether the unmanned vehicle is currently speeding according to a current speed of the unmanned vehicle and speed limit information corresponding to position information, and determining whether a current distance between the unmanned vehicle and an obstacle is too close according to information of the current distance between the unmanned vehicle and the obstacle.

However, Swiderski discloses:
determine that the user is not in the cockpit (determines the operator is absent from the interior of the cab; [0022]-[0023]), wherein the processor is further configured to: 
perform a data analysis on the traveling data to determine whether the vehicle is currently traveling normally (route changes, oncoming danger, other vehicles, or mechanical failures of the vehicle; [0003]); and 
if not, prompt the user to control the vehicle through the cockpit (if the operator is absent from the interior of the cab, communicates a message to the cab until the operator is present and returns control to the operator in response that the operator is present; [0022]-[0023]).

While Swiderski discloses to determine that the user is not in the cockpit, and if not, prompt the user to control the vehicle through the cockpit and to perform a data analysis on the traveling data to determine whether the vehicle is currently traveling normally, Swiderski does not specifically disclose: 
wherein performing the data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally comprises at least one of the following: determining whether the unmanned vehicle is currently speeding according to a current speed of the unmanned vehicle and speed limit information corresponding to position information, and determining whether a current distance between the unmanned vehicle and an obstacle is too close according to information of the current distance between the unmanned vehicle and the obstacle.

However, Othmezouri discloses:
wherein performing the data analysis on the traveling data to determine whether the unmanned vehicle is currently traveling normally (determining a probability value through risk assessment of collision which indicates the plausibility that a vehicle might enter into collision, a probability value that indicates the plausibility the vehicle might enter into collision is interpreted as abnormal; [0078]-[0080]) comprises at least one of the following: determining whether the unmanned vehicle is currently speeding according to a current speed of the unmanned vehicle and speed limit information corresponding to position information (the risk is evaluated according to vehicle sensor for speed and traffic regulation information such as speed limit; [0078]-[0080]), and determining whether a current distance between the unmanned vehicle and an obstacle is too close according to information of the current distance between the unmanned vehicle and the obstacle (the risk is evaluated according to obstacle located in its environment; [0078]-[0080], [0041]).

Lian, Swiderski and Othmezouri are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian’s remote driving apparatus that to allow the user to control the unmanned vehicle through the simulated cockpit to further incorporate Swiderski’s cockpit to determine whether the user is in the cockpit for the advantage of alerting the user to take control which results in reminding and preventing the user from a severe and dangerous breach of protocol and safe control of the vehicle (Swiderski’s [0002]-[0003]).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian and Swiderski’s remote driving apparatus to further incorporate Othmezouri’s risk assessment for the advantage of evaluating the risks to vehicle’s current speed and nearby obstacles which results in preventing vehicle accidents.

Regarding claims 4 and 13, Lian discloses:
wherein the traveling data comprises video data (Fig. 4 – i.e. driving information from automobile 102 includes video feed of road 306/406), and the display component comprises a display screen (i.e. HMD 104 or display device 112 includes a display that renders video feed to the user; Figs. 3-4; col. 5, lines 29-33 “Upon receiving the driving information from automobile 102, server 108 may render one or more images representing a real-time VR view of the automobile 102. Server 108 can then send the rendered images to HMD 104 and/or display device(s) 112 for presentation to the user.”; col. 7, lines 19-21 “The VR view 402 can include conditions of a road 406 the automobile 102 is traveling in.”).

Regarding claims 5 and 14, Lian discloses:
wherein the processor is further configured to: 
control the display screen in the simulated cockpit to display the video data (col. 5, lines 29-33 “Upon receiving the driving information from automobile 102, server 108 may render one or more images representing a real-time VR view of the automobile 102. Server 108 can then send the rendered images to HMD 104 and/or display device(s) 112 for presentation to the user.”; col. 7, lines 19-21 “The VR view 402 can include conditions of a road 406 the automobile 102 is traveling in.”).

Regarding claims 6 and 15, Lian discloses:
wherein the traveling data comprises dashboard data (Fig. 4 – i.e. driving information from automobile 102 includes video feed of instrument panel 308/408); and the display component comprises a dashboard (Fig. 4 - instrument panel 408).

Regarding claims 7 and 16, Lian discloses:
wherein the processor is further configured to: 
control the dashboard in the simulated cockpit to display the dashboard data (i.e. user 206 controls steering wheel 100/404 to display driving information such as various information regarding the automobile 102 at a given time; col. 7, lines 25-28 “the virtual steering wheel 404 is controlled by user 206 through a physical steering wheel such as the physical steering wheel 110 shown in FIG. 2.”; col. 4, line 63 – col. 5, line 16 “FIG. 2 illustrates an example of system 100 for facilitating a user to manipulate an automobile 102 through a VR environment in real-time. As mentioned above, automobile 102 may include one or more sensors located within automobile 102 and/or on automobile 102. The sensors may be used to track the movement and position of the automobile 102 in real-time. The sensors may be used to acquire various information regarding the automobile 102 at a given time, such as speed, driving direction, brake force, engine running mode, battery level, power consumption, air temperature within automobile, and/or any other information regarding automobile 102. As also mentioned above, the automobile 102 can include one or more information capturing devices to capture a geo-location of automobile 102, a position of automobile 102 with respect to traffic lanes, traffic information regarding any vehicle that is within the proximity of automobile 102, and/or any other information. For purposes of this application, the above-mentioned various information acquired by the sensors and the information capturing device may be referred to as “driving information” herein.”; col. 5, lines 29-33 “Upon receiving the driving information from automobile 102, server 108 may render one or more images representing a real-time VR view of the automobile 102. Server 108 can then send the rendered images to HMD 104 and/or display device(s) 112 for presentation to the user.”).

Regarding claim 20, Lian discloses:
A nonvolatile memory (computer-readable storage media executing the process 600; Fig. 6; col. 8, lines 41-49 “Process 600 is illustrated as a logical flow diagram, the operation of which represents a sequence of operations that can be implemented in hardware, computer instructions, or a combination thereof. In the context of computer instructions, the operations represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations.”), wherein the nonvolatile memory has stored therein a computer (Fig. 5 – server 108) executed instruction that, when executed by a processor (Fig. 5 - processor), is configured to implement the remote driving method of claim 1 (see rejection set forth above for claim 1, claim 20 is rejected for substantially the same reasons and based on the same teachings of Lian cited).

Claim 2, 11, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Swiderski, in view of Othmezouri, and in view of Sheehan et al. (US 20060067209 A1; hereinafter Sheehan).

Regarding claims 2 and 11, Lian discloses:
wherein the processor is further configured to: 
control the transceiver to receive the driving instruction sent by the simulated cockpit through a protocol (col. 3, lines 49-61 “Various protocols may be used to establish a secure connection between each network device and the server 108…or other suitable communication protocol”).

Lian, Swiderski and Othmezouri do not specifically disclose: 
receive the instruction through a preset serial port protocol.

However, Sheehan discloses:
receive the data through a preset serial port protocol (client application 206 receives data from various device 204A-C through a serial protocol; Fig. 2, [0040]).

Lian, Swiderski, Othmezouri, and Sheehan are considered to be analogous because they are in the same field of control apparatus.  In col. 3, lines 49-61 of Lian, Lian discusses that other suitable communication protocols may be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian, Swiderski, Othmezouri’s remote driving apparatus to further incorporate Sheehan’s communication protocols for receiving driving instructions for the advantage of receiving driving instructions through a standard serial port protocol that efficiently establishes communication and is cost affordable which results installation and maintenance saving (Sheehan’s [0004]).

Regarding claims 21 and 22, Lian, Swiderski and Othmezouri do not specifically disclose:  
wherein the preset serial port protocol comprises one of RS-232, RS-422, and RS-485.

However, Sheehan discloses:
wherein the preset serial port protocol comprises one of RS-232, RS-422, and RS-485 (serial protocols, such as RS-232, RS-422 and RS-485; Fig. 2, [0040]).

Lian, Swiderski, Othmezouri, and Sheehan are considered to be analogous because they are in the same field of control apparatus.  In col. 3, lines 49-61 of Lian, Lian discusses that other suitable communication protocols may be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian, Swiderski, Othmezouri’s remote driving apparatus to further incorporate Sheehan’s communication protocols for receiving driving instructions for the advantage of receiving driving instructions through a standard serial port protocol that efficiently establishes communication and is cost affordable which results installation and maintenance saving (Sheehan’s [0004]).

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Swiderski, in view of Othmezouri, and in view of Yoakum (US 20140365676 A1).

Regarding claims 9 and 19, Lian discloses:
wherein the processor is further configured to: control the transceiver to receive the traveling data sent by the unmanned vehicle through a protocol (col. 3, lines 49-61 “Various protocols may be used to establish a secure connection between each network device and the server 108…or other suitable communication protocol”).

Lian, Swiderski and Othmezouri do not specifically disclose:
receive the data through a WEBRTC protocol.

However, Yoakum discloses:
receive the data through a WEBRTC protocol ([0004] Various network protocols, such as Web Real-Time Communications (WebRTC) protocol, Session Initiation Protocol (SIP), and H.323, provide capabilities for establishing real-time interactive flows via the Internet and/or a private network, such as an enterprise network. Such real-time interactive flows may include real-time video, audio, and/or data streams exchanged in point-to-point interactive sessions. Endpoints for the real-time interactive flows may be, for example, two or more web browsers and/or other purpose-built applications or communications clients. In this manner, real-time interactive flows facilitate communications and collaboration among users who may be remote from one another.)

Lian, Swiderski, Othmezouri, and Yoakum are considered to be analogous because they are in the same field of communication.  In col. 3, lines 49-61 of Lian, Lian discusses that other suitable communication protocols may be used. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lian, Swiderski, Othmezouri’s remote driving apparatus to further incorporate Yoakum’s communication protocols for receiving traveling data for the advantage of receiving traveling data through a WEBRTC protocol that records the real-time interactive flows which results in implementing policies and recordings for security, legal, and/or archival purposes (Yoakum’s [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665         
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665